DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the Application
NOTE: Prosecution is reopened in light of the communication filed 08/10/20 withdrawing the application from issue after payment of the issue fee. The application has been assigned to a different examiner than the one previously assigned to the application. The prosecution history of the application to this point was considered by the new examiner, including the Patent Board Decision dated 11/15/2019 wherein the Board determined that the previous Examiner failed to establish a prima facie case of obviousness and noted that the primary reference, Van Baalen, only “vaguely teaches that homogenization can be ‘performed with a variety of mixing equipment,’ only a specific Niro Suavi NS 2006 H Homogenizer is disclosed as suitable” (p. 7, ¶2). The present claim rejections rely on Van Der Beek et al. (WO 2010/068103 A1) as a primary reference, which shares inventors with Van Baalen and has a similar specification as well. Critically, though, regarding the homogenization step, Van Der Beek et al. specifically states “[i]n case the size of the lipid globules is preferred to be larger the homogenization steps are performed under much lower pressures” (P16, L18-L19). Van Baalen does not specifically state a connection between the lower pressures and the lipid globule sizes (see, e.g., [0110]-[0111]). As such, the decision of the Board is not thought to be applicable to the present claim rejections that rely on Van Der Beek et al., not to mention that the secondary references in the present claim rejections are different than those relied on previously.


The status of the claims upon stands as follows:
Pending claims: 1-3, 5-9, 11-17, 21-24
Withdrawn claims: None
Cancelled claims: 4, 10, and 18-20
Currently rejected claims: 1-3, 5-9, 11-17, 21-24
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, 14 and 17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Regarding claim 6, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). 
Regarding claim 13, the term “reheated” renders the claim indefinite, since there is no initial or first heating step required elsewhere in claim 13 or in parent claim 1 that would cause the claimed heating step to be considered a “reheating” step. The initial heating step of claim 7 is not required to be performed in the method of claim 13.
Regarding claim 14, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Further, it is unclear whether the claimed range of “0.5 to 20 wt.%” applies to the polar lipids, or whether it applies specifically to phospholipids and is thus effectively an optional/preferred embodiment as well.
Claim 17 recites the limitation “the drying gas” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5-9, 11-14, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Beek et al. (WO 2010/068103 A1) in view of Dybing (U.S. 2004/0043124 A1) and Hall et al. (Hall, S., Cooke, M., El-Hamouz, A., Kowalski, A. J., “Droplet break-up by in-line Silverson rotor-stator mixer,” Chemical Engineering Science 66 (2011) 2068-2049), as evidenced by McClain et al. (U.S. 2012/0177742 A1).
Regarding claim 1, Van Der Beek et al. discloses a process for preparing a lipid and protein component-containing composition (P14, L26 – P17, L11), which is an infant or follow-on formula or a growing up milk and comprises lipid globules (P3, L30 – P4, L4), the process comprising: (a) providing an aqueous phase (P14, L29) with a dry matter content of 10-60% by weight (specifically, 22.5% dry matter content) (P27, L13-L15) and comprising at least one protein component (i.e., skimmed milk powder or whey powder) (P14, L30-L31), (b) providing a liquid lipid phase having at least one lipid (P14, L28), and (c) mixing the lipid phase with the aqueous phase at a pressure of no greater than 10 bar (P16, L18-L23) so as to obtain a lipid and protein component-containing composition comprising lipid globules (P15, L18) having a volume-weighted mode diameter of at least 1.0 µm (P18, L6-L9). Van Der Beek et al. also discloses that the composition comprises 10-50 wt.% vegetable lipids (P4, L19-L20), where the vegetable lipid may comprise up to 100% of the total lipids (P8, L25-L26). Such a composition would result in mixing the lipid phase in a ratio of 10-50% (w/w) with the aqueous phase, which renders the claimed ratio of 5-50% (w/w) between the lipid phase and the aqueous phase obvious.
Van Der Beek et al. does not disclose using an inline mixer with at least one mixing head or the omission of a homogenizer in the process.
However, Dybing discloses a similar process of producing an emulsion between an aqueous phase and an oil phase for a dairy product ([0016]-[0017]) wherein an inline mixer may be used for the blending step instead of a homogenizer ([0061]). Hall et al. discloses an in-line mixer that comprises a rotor-stator assembly and indicates such mixers are used in food processing (p. 2068, column 1, ¶2). McClain et al. shows that “[t]he rotor and stator combined together are often referred to as the mixing head” ([0374]).
It would have been obvious to one having ordinary skill in the to substitute an inline mixer with at least one mixing head in place of a homogenizer as taught by Van Der Beek et al. First, Van Der Beek et al. clearly states that where larger lipid globules are preferred, the homogenization steps are performed under much lower pressures and the various pressures are “dependent on the specific homogenizer used” (P16, L18-L25). A skilled practitioner would thus be motivated to consult Dybing for additional instruction regarding a suitable mixing apparatus for use at lower pressures. Since Dybing teaches that inline mixers may be substituted for homogenizers ([0061]), a skilled practitioner would find the substitution of the inline mixer taught in Dybing in place of the homogenizer taught in Van Der Beek et al. to be obvious, which would likewise render the omission of a homogenizer obvious. That Dybing et al. characterizes the inline mixer as being “high shear” does undermine the determination that the use of an inline mixer for a relatively low pressure application would be obvious, since the present specification states: “Typically, employing an inline mixer, even when used at high speed, exerts lower shear forces than conventional homogenization. Even though such in line mixers sometimes are referred to as ‘high shear inline mixers’, the shear forces applied on the lipid globules employing such inline mixers is still lower than with conventional homogenisation.” (P5, L24 – P6, L1).
As for the type of inline mixer, a skilled practitioner would be further motivated to consult Hall et al. for specific instruction regarding inline mixers. Since Hall et al. teaches a rotor-stator type inline mixer that is taught as being useful in forming emulsions for food processing (p. 2068, column 1, ¶¶1-2), a skilled practitioner would find the utilization of such an inline mixer to be obvious. Since McClain et al. indicates such a rotor-stator assembly is considered a mixing head ([0374]), the use of an inline mixer with at least one mixing head in the method of Van Der Beek et al. would be obvious to a skilled practitioner.
As for claim 2, Van Der Beek et al. discloses the liquid lipid phase being fed into the aqueous phase prior to or during the mixing step (P14, L28-L29; P16, L10-L23).
As for claim 3, the present specification admits that inline mixers inherently exert a low shear force (P5, L24 – P6, L1, “Typically, employing an inline mixer, even when used at high speed, exerts lower shear forces than conventional homogenization. Even though such in line mixers sometimes are referred to as ‘high shear inline mixers’, the shear forces applied on the lipid globules employing such inline mixers is still lower than with conventional homogenisation.”).
As for claim 5, Van Der Beek et al. discloses the protein component as being skim milk or whey (P14, L30-L31; P22, L4-L6).
As for claim 6, Van Der Beek et al. discloses the aqueous phase as further comprising lactose, vitamins, and minerals (P14, L30 – P15, L1).
As for claim 7, Van Der Beek et al. discloses heating the lipid phase to a temperature of at least 40°C prior to mixing with the aqueous phase (P15, L16-L17).
As for claims 8 and 9, Van Der Beek et al. indicates that the lipid globule size may be adjusted as desired and indicates it is dependent on the degree of pressure imparted to the 
As for claim 11, Van Der Beek et al. discloses an example wherein the aqueous phase has a dry matter content of 22.5 % (P27, L13-L15), although the reference does not provide any broader teaching regarding suitable ranges of dry matter content for the aqueous phase. A skilled practitioner would thus be motivated to consult Dybing, which teaches the aqueous phase may have a dry matter content as high as 35.7% (i.e., 385 lb. nonfat dry milk + 15 lb. sodium chloride in 1120 lb. water) in the aqueous phase ([0089]), which renders the claimed range of 30-50 wt.% obvious.
As for claim 12, Van Der Beek et al. discloses pasteurizing the aqueous phase after step (a) and prior to step (c) (P16, L1-L7).
As for claim 13, Van Der Beek et al. discloses heating the mixed composition to 75-85°C after the step that would be equivalent to the homogenization step (P17, L2, where the mixture is sterilized; P16, L2-L5, where sterilization, or pasteurization, occurs at a temperature of 60-80°C).
As for claim 14, Van Der Beek et al. discloses the mixture as comprising 0.5-20 wt.% phospholipids by weight of total lipids in the composition (P10, L12-L13).
As for claim 21, Van Der Beek et al. indicates that the lipid globule size may be adjusted as desired and indicates it is dependent on the degree of pressure imparted to the mixture, which renders the pressure a result-effective variable (P16, L18-L19). The pressure would be directly dependent on the rotor speed of the mixture (among other parameters), which likewise is directly related to the shear rate. As such, the shear rate may also be considered a result-effective variable that modulates the lipid globule size. MPEP 2144.05 II B indicates that optimization of such a result-effective variable would be obvious to a skilled practitioner on the basis that it amounts to no more than routine experimentation. As such, the claimed shear rate of from 50,000 s-1 to 100,000 s-1 is considered obvious to a skilled practitioner.
Regarding claim 22, Van Der Beek et al. discloses a process for preparing a lipid and protein component-containing composition (P14, L26 – P17, L11), which is an infant or follow-on formula or a growing up milk and comprises lipid globules (P3, L30 – P4, L4), the process comprising: (a) providing an aqueous phase (P14, L29) with a dry matter content of 10-60% by weight (specifically, 22.5% dry matter content) (P27, L13-L15) and comprising at least one protein component (i.e., skimmed milk powder or whey powder) (P14, L30-L31), (b) providing a liquid lipid phase having at least one lipid (P14, L28), (c) dispersing the lipid phase into the aqueous phase at a pressure of no greater than 10 bar (P16, L18-L23) to generate an emulsion comprising lipid globules (P15, L18; P17, L2) having a volume-weighted mode diameter of at least 1.0 µm (P18, L6-L9), and (d) atomizing the emulsion with a spray drier to obtain the lipid and protein component-containing composition (P17, L8). Van Der Beek et al. also discloses that the composition comprises 10-50 wt.% vegetable lipids (P4, L19-L20), where the vegetable lipid may comprise up to 100% of the total lipids (P8, L25-L26). Such a composition would result in 
Van Der Beek et al. does not disclose using an inline mixer with at least one mixing head or the omission of a homogenizer in the process.
However, Dybing discloses a similar process of producing an emulsion between an aqueous phase and an oil phase for a dairy product ([0016]-[0017]) wherein an inline mixer may be used for the blending step instead of a homogenizer ([0061]). Hall et al. discloses an in-line mixer that comprises a rotor-stator assembly and indicates such mixers are used in food processing (p. 2068, column 1, ¶2). McClain et al. shows that “[t]he rotor and stator combined together are often referred to as the mixing head” ([0374]).
It would have been obvious to one having ordinary skill in the to substitute an inline mixer with at least one mixing head in place of a homogenizer as taught by Van Der Beek et al. First, Van Der Beek et al. clearly states that where larger lipid globules are preferred, the homogenization steps are performed under much lower pressures and the various pressures are “dependent on the specific homogenizer used” (P16, L18-L25). A skilled practitioner would thus be motivated to consult Dybing for additional instruction regarding a suitable mixing apparatus for use at lower pressures. Since Dybing teaches that inline mixers may be substituted for homogenizers ([0061]), a skilled practitioner would find the substitution of the inline mixer taught in Dybing in place of the homogenizer taught in Van Der Beek et al. to be obvious, which would likewise render the omission of a homogenizer obvious. That Dybing et al. characterizes the inline mixer as being “high shear” does undermine the determination that the use of an inline mixer for a relatively low pressure application would be obvious, since the present specification states: “Typically, employing an inline mixer, even when used at high speed, exerts lower shear 
As for the type of inline mixer, a skilled practitioner would be further motivated to consult Hall et al. for specific instruction regarding inline mixers. Since Hall et al. teaches a rotor-stator type inline mixer that is taught as being useful in forming emulsions for food processing (p. 2068, column 1, ¶¶1-2), a skilled practitioner would find the utilization of such an inline mixer to be obvious. Since McClain et al. indicates such a rotor-stator assembly is considered a mixing head ([0374]), the use of an inline mixer with at least one mixing head in the method of Van Der Beek et al. would be obvious to a skilled practitioner.
As for claim 23, Van Der Beek et al. discloses the emulsion as having a viscosity of below 35 mPa.s, or 35 cP (P24, L23), which renders the claimed range of 30-80 cP obvious.
As for claim 24, Van Der Beek et al. discloses the lipid globules as having a volume-weighted mode diameter of from 4-7 µm (specifically, 4.0-8.0 µm (P18, L6-L9).
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Der Beek et al. (WO 2010/068103 A1) in view of Dybing (U.S. 2004/0043124 A1) and Hall et al. (Hall, S., Cooke, M., El-Hamouz, A., Kowalski, A. J., “Droplet break-up by in-line Silverson rotor-stator mixer,” Chemical Engineering Science 66 (2011) 2068-2049), as evidenced by McClain et al. (U.S. 2012/0177742 A1) as applied to claim 1 above, and further in view of Pijls (U.S. 2004/0057867 A1).
As for claim 15, Van Der Beek et al., Dybing, and Hall et al. discloses the process of claim 1. Van Der Beek et al. also discloses the composition as being spray dried (P17, L8).
The cited prior art does not explicitly disclose the spray drying as being with an atomization system employing a two-fluid nozzle.
However, Pijls discloses spray drying of infant foods or milk using a multi-fluid nozzle ([0022], [0037], [0039], [0041], [0043]).
It would have been obvious to one having ordinary skill in the art to spray dry the mixture of Van Der Beek et al. with an atomization system employing a two-fluid nozzle. Since Van Der Beek et al. provides limited detail regarding the spray drying step and the type of apparatus used, a skilled practitioner would be motivated to consult Pijls for additional instruction regarding suitable components. Since Pijls teaches a spray drying method involving a two-fluid, or multi-fluid, nozzle ([0039], [0043], [0058]) and further teaches that such nozzles are particularly suited for simultaneously sterilizing the mixture ([0026]), a skilled practitioner would find the utilization of such a two-fluid nozzle in the process of Van Der Beek et al. to be obvious, in order to potentially combine the sterilization and spray-drying steps of Van Der Beek et al. (P17, L1-L8) in order to improve the efficiency of the method.
As for claim 16, Pijls discloses the pressure used for spraying may be below 10 bar (specifically, 3-20 bar) ([0031]).
As for claim 17, Pijls discloses that a temperature for the drying steam may be from 150-500°C, and further discusses drying with air as compared to steam ([0043]). Utilization of an inlet temperature for a drying gas of at least 180°C is thus considered obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793